NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT EPPS,                                    No. 19-16501

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01306-JAM-AC

 v.
                                                MEMORANDUM*
A. DELEON, Correctional Officer; A.
SACAY, Correctional Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      California state prisoner Robert Epps appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging an excessive force claim.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915A for failure to state a claim. Wilhelm v. Rotman, 680 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Epps’s action as time-barred because

Epps failed to file his action within the applicable statute of limitations. See Jones

v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (§ 1983 claims are governed by the

forum state’s statute of limitations for personal injury claims, including state law

regarding tolling); see also Cal. Civ. Proc. Code § 335.1, 352.1(a) (two-year statute

of limitations for personal injury claims; statutory tolling of up to two years due to

imprisonment); Martell v. Antelope Valley Hosp. Med. Ctr., 79 Cal. Rptr. 2d 329,

334 (1998) (equitable tolling ordinarily does not apply to “successive claims

pursued in the same forum”).

      The district court did not abuse its discretion by denying Epps’s motion for

leave to amend his complaint because amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that leave to amend may be denied when

amendment would be futile).

      Epps’s motion for leave to amend his complaint (Docket Entry No. 2) is

denied.

      AFFIRMED.




                                          2                                     19-16501